Supplement dated September 14, 2012 to the Class J SharesGovernment and High Quality Bond Fund Prospectus for Principal Funds, Inc. dated July 17, 2012 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. PURCHASE OF FUND SHARES On page 16, delete the second and third paragraphs under the heading, “The Fund requires a minimum initial investment of $1,000. Subsequent investment minimums are $100.” Those paragraphs begin “If you are Making…” and “However, if you have selected….”
